439 F.2d 713
O.W. DONALD, Plaintiff-Appellant,v.MOORE BUSINESS FORMS, INC., Defendant-Appellee.
No. 30658 Summary Calendar.*
United States Court of Appeals, Fifth Circuit.
March 3, 1971.

Appeal from the United States District Court for the Western District of Texas; Judge Ernest Guinn.
John C. Stahl, San Antonio, Tex., for plaintiff-appellant.
Jerry L. Buchmeyer, Dallas, Tex., for defendant-appellee.
Before GEWIN, GOLDBERG and DYER, Circuit Judges.
PER CURIAM:


1
Judgment affirmed. Donald v. Zack Meyer's T. V. Sales & Service, 426 F.2d 1027 (5th Cir. 1970), cert. denied 400 U.S. 992, 91 S. Ct. 459, 27 L. Ed. 2d 441 (1971). See Local Rule 21.1



Notes:


*
 Rule 18, 5th Cir., See Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5th Cir. 1970, 431 F.2d 409, Part I


1
 See NLRB v. Amalgamated Clothing Workers of America, 5 Cir. 1970, 430 F.2d 966